          Case 1:19-cv-10788-GHW-DCF Document 24 Filed 02/26/20 Page 1 of 1
Troutman Sanders LLP
875 Third Avenue
New York, New York 10022

troutman.com


Bennet J. Moskowitz
bennet.moskowitz@troutman.com




February 26, 2020

VIA ELECTRONIC COURT FILING

Hon. Debra C. Freeman
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007

Re:       Teala Davies v. Indyke et al. 1:19-cv-10788 (GHW) (DCF)

Dear Judge Freeman:

We represent Defendants Darren K. Indyke and Richard D. Kahn, Co-Executors of the Estate of
Jeffrey E. Epstein, in the above-referenced action. We write on behalf of all parties to
respectfully request the Court’s approval of the following briefing schedule for the Defendants’
Motion to Dismiss:1

         Defendants’ motion papers to be filed by February 28, 2020;

         Plaintiff’s opposition papers to be filed by March 20, 2020; and

         Defendants’ reply papers to be filed by March 30, 2020.



                                                                Respectfully submitted,


                                                                s/Bennet J. Moskowitz
                                                                Bennet J. Moskowitz

cc:       All Counsel of Record via ECF



1For  additional context, we respectfully refer to the Court’s Order dated January 28, 2020 (ECF 19).
During the Court conference held on February 11, 2020, counsel for Plaintiff advised the Court regarding
settlement discussions, as the Court requested in its Order. The Court has not yet set a briefing
schedule.


41200283v1
